Determination of respondent State Liquor Authority dated February 2, 1999, which imposed a penalty of 30 days’ suspension and a civil penalty of $2,500 for violation of Alcoholic Beverage Control Law § 106 (6), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paula Omansky, J.], entered June 1, 1999) dismissed, without costs.
The finding that petitioner suffered or permitted its licensed premises to become “disorderly” (Alcoholic Beverage Control Law § 106 [6]) by sanctioning lewd and indecent conduct is supported by substantial evidence (see, Matter of La Trieste Rest. & Cabaret v State Liq. Auth., 228 AD2d 172; Matter of Rubinoff v State Liq. Auth., 53 AD2d 943). The penalty is not excessive (see, Matter of Korina Rest. & Bar v State Liq. Auth., 267 AD2d 38; Matter of La Trieste Rest. & Cabaret v State Liq. Auth., supra). Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.